Citation Nr: 0913319	
Decision Date: 04/09/09    Archive Date: 04/21/09

DOCKET NO.  06-18 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUES

1.  Entitlement to an increased rating for arthritis of the 
right knee, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for residuals of a 
post-operative medial meniscectomy of the right knee, 
currently evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to 
February 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO) and Board remand.  

The appeal is again remanded to the RO via the Appeals 
Management Center in Washington, DC.


REMAND

The Veteran is seeking increased evaluations for right knee 
arthritis and residuals of a post-operative medial 
meniscectomy of the right knee, each evaluated as 10 percent 
disabling.

Initially, the Board observes that the RO most recently 
considered the Veteran's claims in a December 2008 statement 
of the case.  Since that time, additional evidence has been 
received, which has not previously been considered by the RO 
in adjudication of the Veteran's claims herein.  
Specifically, VA treatment records from April 2008 through 
October 2008 have been associated with the Veteran's claims 
file, which reveal continued complaints of and treatment for 
a right knee disorder.  In addition, a waiver of RO 
consideration of this evidence is not currently of record.  
Accordingly, the Board must return the case to the RO for 
consideration of the additional evidence and issuance of a 
supplemental statement of the case.  See 38 C.F.R. § 19.31 
(2008).

The Board also finds that additional development is necessary 
with regard to the Veteran's claims for increased 
evaluations.  VA's duty to assist the Veteran includes 
obtaining a thorough and contemporaneous evaluation where 
necessary to reach a decision on the claim.  See 38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  VA's duty to 
assist also includes providing a new medical examination when 
a veteran asserts or provides evidence that a disability has 
worsened and the available evidence is too old for an 
adequate evaluation of the current condition.  Weggenmann v. 
Brown, 5 Vet. App. 281, 284 (1993); see also Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991) (observing that where 
the record does not adequately reveal the current state of 
the claimant's disability, a VA examination must be 
conducted); see also Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994) (finding that the Board should have ordered a 
contemporaneous examination of veteran because a 23-month old 
exam was too remote in time to adequately support the 
decision in an appeal for an increased rating); see also 38 
C.F.R. § 3.326(a) (2008).

Although a VA examination was provided in June 2006, the 
clinical findings of that examination report are now almost 3 
years old.  While the record demonstrates that the Veteran 
has received VA treatment for his right knee disorders, the 
treatment records do not provide the information that is 
necessary to properly rate the Veteran's right knee 
disabilities.  Thus, as the information in the treatment 
records is insufficient and the findings from the June 2006 
VA examination may not reflect the current state of the 
Veteran's right knee disabilities, the Board finds that a new 
examination is warranted to determine the current extent and 
severity of the Veteran's service-connected right knee 
disabilities.  38 C.F.R. § 3.159(c)(4)(i); see Littke v. 
Derwinski, 1 Vet. App. 90, 93 (1990) (noting that remand may 
be required if record before the Board contains insufficient 
medical information).

Last, the United States Court of Appeals for Veterans Claims 
recently held that 38 U.S.C.A. § 5103(a) requires VA to 
notify a claimant that, in order to substantiate a claim, the 
medical or lay evidence must show a worsening or increase in 
severity of the disability, and the effect that such 
worsening or increase has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
In addition, if the diagnostic code under which the claimant 
is rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
VA to obtain) that are relevant to establishing entitlement 
to increased compensation.  Id.  Under the circumstances of 
this case, the Board concludes that additional notice 
pursuant to Vazquez-Flores v. Peake is required for the 
Veteran's increased compensation claims.

Accordingly, the case is remanded for the following action:

1.  The RO must provide notice that meets 
the requirements set out in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), to 
include notice that the Veteran must 
provide or request that VA obtain, medical 
or lay evidence demonstrating a worsening 
or increase in severity of the 
disabilities and the consequent effect on 
employment and daily life; notice of the 
specific requirements of the pertinent 
diagnostic codes; notice of the assignment 
of disability evaluations and effective 
dates; and notice of the types of evidence 
available to establish entitlement to an 
increased evaluation.

2.  The RO must schedule the Veteran for a 
VA joints examination to determine the 
current severity of his service-connected 
right knee disorders.  The VA claims file 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.  All indicated tests and 
studies, to include range of motion 
testing of the right knee, expressed in 
degrees, with standard ranges provided for 
comparison purposes, must be accomplished, 
and all clinical findings must be reported 
in detail and correlated to a specific 
diagnosis.  The examiner must describe all 
symptomatology due to the Veteran's 
service-connected right knee disorders.  
It must also be determined whether there 
is weakened movement, excess fatigability, 
or incoordination attributable to the 
service-connected right knee disabilities, 
expressed in terms of the degree of 
additional range of motion loss.  The 
examiner must provide an opinion on the 
impact of the service-connected right knee 
disabilities on the Veteran's ability to 
work, as well as any resultant limitation 
of function of the right knee.  With 
respect to any subjective complaints of 
pain, the examiner must specifically 
comment on whether the pain is visibly 
manifested on movement of the right knee, 
the presence and degree of, or absence of, 
muscle atrophy attributable to the 
service-connected right knee, the presence 
or absence of changes in condition of the 
skin indicative of disuse due to the 
service-connected right knee, or the 
presence or absence of any other objective 
manifestation that would demonstrate 
disuse or functional impairment due to 
pain attributable to the service-connected 
right knee.  The rationale for each 
opinion expressed must also be provided.  
The report prepared must be typed.

3.  The RO must notify the Veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claims, and that 
the consequences for failure to report for 
a VA examination without good cause may 
include denial of the claims.  38 C.F.R. 
§§ 3.158, 3.655 (2008).  In the event that 
the Veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures.  

5.  After completing the above actions, 
and any other development as may be 
indicated by any response received, the 
claims on appeal must be readjudicated.  
The RO must consider all of the evidence 
in the Veteran's claims file, including 
the evidence received since the December 
2008 statement of the case.  If any claim 
remains denied, a supplemental statement 
of the case must be provided to the 
Veteran and his representative.  After the 
Veteran and his representative have had an 
adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

